Case 20-10343-LSS Doc 4917 Filed 05/24/21 Page1of4

© Mia Horccable dad Ah Mire, vy
MS o71 wulisyg to Lhat
Vide of 1

,

: y tar S10 Au
| GOT L e A Awe
| fim Ad svdes f Mh Pangere tad Lier
Gus Copatorspit AN BSA.

| AM pe Aan. Aid Wp
Athils the faa td A ANa Aidit yee
Mey Mant 50% gente «+. - Ae ta all td

A Z Ahn. Lindel 1
e W/, wt hffland than £ “thee
Wi ctda et Ieatlet dy i Mae for
AMberwes Oe pre abc A am thu

_Admée
dint, Med fru Mtthecs4 Lise MMe

Idin soma let se
<< tll Wh aa?
fbi’

Ts ee 7 i
2

@ Up mada Cell eet
_ On Lh Mid tng olathe Magpie!

 

   
 
~~ ee OTE
Case 20-10843-LSS Doc 4917 Filed 05/24/21 Page 2 of 4

Gt caving rete haat mith Chugh ®

we - le meth gu! 7g Ah) Ae
2 6 joe — LL tt
vig fe fant 4 ul Why JOE 1c

| Sf red Mt en a cal ros

| | Aad 4 “al ng ween, “he bol
oi pale 01 Lo beliercery, tw Cod]
Mhat man what 0 Aad @ Le ho—Ltich)
a Chung ‘a Chadd.
tyd 2A ancl led wheat tl. (yp Neehie
fp rtheg Wi 7 tits. Le Be

Bhint| 06 teh Lo. L, tn vy @
AatCle, 0 LAab 6 9a. tru fot Ne
Ahuadge rade set find ame dre “ref
ty oat Miy <n fin SA pit want, i

reste aa Jit ay tony 8 ape,

| Lbs @ fzi- 3 G2L. Lilt a aa
emilee Y e202 Mitta ¢ Corman pend
MA \actuts 2 Ly stamtt w

a Chet wae bq tae bl’
He eee il nd amit od. pain
Sty he inate Od. Ata MU
et . “tua, 2 a
fii al am pre
Aeclcbue Tree

               
 

Case 20-10343-LSS Doc 4917 Filed 05/24/21 Page 3of4

& Mt B8A wea a hutch Mb dove (3)
SL fut made titel ree Aidt bead Tite tier
Wham Cold a0 Ge been cia Le bathe
pect. Yer 40a. Ldrconat)

| Andrmrerilgle goats yf pain and

@ 6S 2uhtinae Li - Lemt Chey dee
dintger anh ome o
Ailiried ath ted) doach flemyeaw

of Le the poiat your Nene,

<n th 722 =<
" Gnbodée Us Togs Co and

the Xaage cy CO. He
St Gf Candle of yubiee Hen
a Me Nel and thé BFA accoctalélte

Vise dll wd dniwn Lot faire,
Case 20-10343-LSS Doc 4917 Filed 05/24/21 Page 4of4

WY end did-nething of ll. @

yy Shard ; 50 tye dd ted
sei me Z ae ae
O

Ce. aati freer
Athen 710 Ue Can Anuar ee ber—Crv

  

PS. THC vem ook

\Odays TO WETS are...
we no ¥
ae ~~
Sipe ae tc
3 >
soe
Ss tf
o~=
moo f
Ped: : = iT]
<< CD :
= 6 ©
= eR
@

 

 

 
